DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 15, the limitation regarding “the second bearing plate” lacks antecedent basis and is ambiguous.  The limitation is given little weight.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollman et al. US 9466895 (“Kollman”).  Regarding claim 1, Kollman discloses a spring-clamp terminal block to connect an electrical conductor, the spring- clamp terminal block 1 comprising:
	a busbar 12;
	a clamping spring 13;
	a housing 2; and
	a lever 3,
	wherein the busbar and the clamping spring and the lever are accommodated at least partially in the housing,
	wherein the lever has a first bearing plate 7a with a first partially circular outer contour (labeled OC1 in annotated figure 7 below)
	 for mounting the lever in a first counter bearing 22,
	wherein the lever has a second bearing plate 7b with a second partially circular outer contour (labeled OC2 below) for mounting the lever in a second counter bearing 22,
	wherein the second bearing plate is spaced apart from the first bearing plate,
wherein the lever has an actuation handle (8) which is connected to the first bearing plate and to the second bearing plate,
	wherein the clamping spring has a clamping arm 19,
wherein the clamping arm together with the busbar forms a clamping point for clamping the electrical conductor on the busbar, and
wherein the lever has a follower (24, 28, labeled FL below, including some or all of the disc shaped actuating spigot 28) which is designed to move the clamping arm out of a closed position into an open position when the lever is actuated.

    PNG
    media_image1.png
    1509
    1166
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1509
    1166
    media_image2.png
    Greyscale

	Per claim 3 the first bearing plate has a radius (labeled RD in annotated figure 4 above) that is greater than a thickness (labeled TH above) of the first bearing plate, and/or wherein
the second bearing plate has a radius that is greater than a thickness of the second bearing plate.
	Per claim 4, the follower and the first bearing plate and the second bearing plate are formed in one piece.
	Per claim 5, the follower is disposed at least partially within the circular shape of the first bearing plate.
	Per claim 6, the first partially circular outer contour of the first bearing plate and the second partially circular outer contour of the second bearing plate define an axis of rotation of the lever when the lever is actuated out of the closed position into the open position, and wherein in the open position and in the closed position, 
the follower (at lead line 24 in annotated figure 2 below, labeled FL below) is disposed outside a space (labeled S below) between the busbar (labeled BB below) and a plane parallel (labeled PP below) thereto through the axis of rotation. 

    PNG
    media_image3.png
    1418
    1096
    media_image3.png
    Greyscale

	Per claim 7,  The spring-clamp terminal block according to claim 1, wherein the first partially circular outer contour of the first bearing plate and the second partially circular outer contour of the second bearing plate define an axis of rotation of the lever when the lever is actuated out of the closed position into the open position, and wherein the follower has a curved surface 24 such that when the lever is actuated, the distance between a region of the surface, said region in contact with the clamping arm, and the axis of rotation changes.  See annotated figure 3 below.  The initial point where contact surface 24 (labeled IPC below) touches the spring is closer to the axis of rotation than the final point of contact (labeled FPC below) where contact surface 24 touches the spring during .

    PNG
    media_image4.png
    1463
    1129
    media_image4.png
    Greyscale

Per claim 9, the first partially circular outer contour of the first bearing plate and the second partially circular outer contour of the second bearing plate define an axis of rotation of the lever when the lever is actuated out of the closed position into the open position, and the follower extends predominantly parallel to the axis of rotation.  In particular, the “follower” can be considered as being limited to the surface 24 which is actually in contact with spring during movement of the lever.
Per claim 10, a conductor guide channel for receiving the conductor in the region of the first bearing plate and the second bearing plate is formed by a space between the first bearing plate and the second bearing plate, and wherein the space is delimited on at least one side by the busbar, in particular the bottom (lower side in figure 3) and rear (right side in figure 3) of the “space” is delimited by the busbar as seen for example in figure 3.
	Per claim 11, the clamping spring has a spring bend 18 and a contact arm 14 , wherein the clamping arm 19 is connected via a spring bend to contact arm, and wherein the follower is disposed between the contact arm and the clamping arm.  In particular, in the position shown in figure 3, the portion of the follower labeled FOS in annotated figure 3 above, is located between the arms.
	
	Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenschat et al. US 10193245 (“Lorenschat”).  Regarding claim 13, Lorenschat discloses a spring-clamp terminal block for connecting an electrical conductor, the spring- clamp terminal block comprising: 
a busbar 3; 
a clamping spring 5; 
a housing 2; and 
a lever 7, wherein the busbar and the clamping spring and the lever are accommodated at least partially in the housing, 
wherein the lever has a first bearing plate (the portion of the lever inside the housing, labeled BP in annotated figure 5 below) with a first outer contour72 for mounting the lever in a first counter bearing (col. 7 lines 60-70, col. 8 lines 1-10, and 60-70, col. 9 lines 1-5), wherein
the lever has an actuation handle 70 which is connected to the first bearing plate, wherein 
the clamping spring has a clamping arm 50, 
wherein the clamping arm together with the busbar forms a clamping point for clamping the electrical conductor on the busbar,
wherein the lever has a follower 73 which is designed to move the clamping arm out of a closed position into an open position when the lever is actuated,
	wherein the first counter bearing is designed to absorb the force of the clamping spring (col. 7 lines 60-70, col. 8 lines 1-10, and 60-70, col. 9 lines 1-5), and wherein 
the lever has a first pin 71, which projects axially from the first bearing plate and is arranged in a receptacle of the housing and positions the lever when the follower is not in contact with the clamping arm of the clamping spring (col. 7 lines 60-70, col. 8 lines 1-10, and 60-70, col. 9 lines 1-5). 
    PNG
    media_image5.png
    1455
    1124
    media_image5.png
    Greyscale

Per claim 14 the first pin has a thickness that is smaller than a thickness of the first bearing plate, and/or wherein the first pin has a radius that is smaller than a radius of the first bearing plate.
Per claim 15, the first bearing plate is guided axially by a first outer wall of the housing.

Allowable Subject Matter
Claims 2, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2832